Title: To Benjamin Franklin from Peter Kalm, 6 August 1749
From: Kalm, Peter
To: Franklin, Benjamin


[Quebec, August 6, 1749]
I have found more learned Men in Canada, than I imagined had been in all America. The Jesuits in general excel in several Parts of Learning; and the King’s Officers also are skilful in the Arts and Sciences. The new General Governor, Monsieur Jonquiere, who was taken Prisoner by the English in the last War, arrived here on Friday last from France. He was received with all imaginable Marks of Honour. All the Great Men met him at his Landing (when all the Cannon of the City were discharged) and attended him to the Cathedral Church, the Streets being lined on both Sides with Soldiers. When he came to the Door of the Church, he was met by the Bishop and all the Priests in their finest Habits. The Bishop made him a long congratulatory Oration; and after he had kissed a silver Crucifix, he went into the Church, the Bishop and Priests going and singing before him, carrying Candles and Crucifixes. There he assisted at the High Mass, which was perform’d by the Bishop himself. From the Church he went to the Castle, where all the Citizens and others came to pay their Reverence to him, with many Speeches and Orations. I had the honour to be invited to assist at all this Ceremony, and to dine in the Castle. In the Afternoon there was a great Procession through all the Streets, in honour of the Virgin Mary. Monsieur Gallissoniere, who was Vice Governor General, returns to France in about two Weeks. ’Tis said here that he will be made Secretaire d’Etat de France. He is the most learned Man in all Sciences, but especially in Natural History, that I have yet seen: It is hard to conceive where he could have acquir’d so much Knowledge. The new General Governor is a tall Man, between 60 and 70 Years of Age, of a benevolent Disposition, very agreeable in Conversation, &c.
